Title: To James Madison from John Mitchell, 14 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir,
						Havre 14th. June 1803
					
					I have the Honor to transmitt you duplicate of Dispatches from our Minister at Paris, which I received 

this day.  Original together with Copy of the Treaty with france, is in Charge of Mr. Jay of New York Who I expect 

will leave this in a few days, on board the Ship Oliver Ellsworth Cap Henry for NYork.  The entrance of this port 

is guarded by British frigats.  They have stoped; several Neutral Vessells bound here.  In the Nomber is the Ship 

Providence, Captain Waterson from Charleston and the Brig Diana under What pretence I have not heard  both 

are Under American Colours.  Two other American Vessells one from Boston the other from NYork were 

Visited & suffered to pass: haveing first opened and examined their Letters.  Permitt Me to repeat My request 

of being Confirmed in the Appointment I now hold under the recomendation of Mr. Livingston & Mr. Monroe of 

Commercial Agent for this Place, & rely on my Zele & Attention & believe Me with perfect respect Sir, Your 

very Obd. Servt.,
					
						John Mitchell
					
					
						Mr. Hughes left this in the Bg. Experiment for NYork the 23d. May, charged with the orignal of the Treaty.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
